Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 9) “during the event in the online game that occurs concurrently with the interaction of the users, manage an event-specific virtual currency the users can earn during the event, wherein the event-specific virtual currency is exchangeable for in- game benefits during the event and not after the duration of the event, wherein the in- game benefits obtained by the users in exchange for the event-specific virtual currency persist in the online game after the event, wherein the first inventory includes, during the event, a particular amount of the event-specific virtual currency; distribute, during the event, amounts of event-specific virtual currency to the users in the online game as a reward for one or both of certain operations performed by the users or achievements accomplished by the users in the online game, such that the particular amount of the event-specific virtual currency is distributed to the first user; effectuate, responsive to particular user input received from the first user through the first client device, and during the event, an exchange of some or all of the particular amount of event-specific virtual currency for a particular in-game benefit, wherein, due to the exchange, the first inventory is reduced by some or all of the particular amount of event-specific virtual currency, wherein the particular in-game benefit persists in the online game after the event; after the duration of the event, expire the event-specific virtual currency such that the event-specific virtual currency is not available to the users and no longer exchangeable for any in-game benefits, wherein expiration of the event-specific virtual currency includes providing notifications to the client devices pertaining to the expiration of the event-specific virtual currency; and facilitate particular interaction of the first user in the online game, wherein the particular interaction involves the particular in-game benefit for the first user after the event”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Event based currecy is well known in the art. For instance, Ocko et al. (2012/015714) in view of Hamick et al. (2012/0330785) and Reville et al. (2010/0027682) teaches event based currency. However, Ocko in view of Hamick and Reville is silent on “during the event in the online game that occurs concurrently with the interaction of the users, manage an event-specific virtual currency the users can earn during the event, wherein the event-specific virtual currency is exchangeable for in- game benefits during the event and not after the duration of the event, wherein the in- game benefits obtained by the users in exchange for the event-specific virtual currency persist in the online game after the event, wherein the first inventory includes, during the event, a particular amount of the event-specific virtual currency; distribute, during the event, amounts of event-specific virtual currency to the users in the online game as a reward for one or both of certain operations performed by the users or achievements accomplished by the users in the online game, such that the particular amount of the event-specific virtual currency is distributed to the first user; effectuate, responsive to particular user input received from the first user through the first client device, and during the event, an exchange of some or all of the particular amount of event-specific virtual currency for a particular in-game benefit, wherein, due to the exchange, the first inventory is reduced by some or all of the particular amount of event-specific virtual currency, wherein the particular in-game benefit persists in the online game after the event; after the duration of the event, expire the event-specific virtual currency such that the event-specific virtual currency is not available to the users and no longer exchangeable for any in-game benefits, wherein expiration of the event-specific virtual currency includes providing notifications to the client devices pertaining to the expiration of the event-specific virtual currency; and facilitate particular interaction of the first user in the online game, wherein the particular interaction involves the particular in-game benefit for the first user after the event”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715